Citation Nr: 1031987	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a seizure disorder, with 
chronic anxiety.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from March 1959 to January 1962.

This matter comes before Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

Based on the evidentiary record, the issue on appeal has been 
recharacterized as set forth on the title page of this decision.

The Board remanded the claim in April 2008 and May 2009 for 
additional evidentiary development.


FINDING OF FACT

Chronic anxiety disorder with nonepileptic seizures was incurred 
in service.


CONCLUSION OF LAW

Service connection for chronic anxiety disorder with nonepileptic 
seizures is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

As the Board's decision herein to grant service connection for 
chronic anxiety disorder with nonepiletic seizures is a full 
grant of the benefit sought on appeal, no further action is 
required to comply with the VCAA with respect to this claim.

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is claiming entitlement to service connection for a 
seizure disorder.  
His service treatment records show that he sought treatment on 
several occasions for seizures, anxiety and emotional 
instability.

VA outpatient clinical reports dated from 2002 to 2008 show 
treatment on several occasions for sleep-related complaints and a 
history of seizures.

On VA examination in December 2004, the examiner concluded that 
the Veteran did not have a history of epilepsy.  The examiner 
stated that the Veteran's jerking at night was probably most 
consistent with sleep myoclonus, which is associated with his 
obstructive sleep apnea.  Furthermore, the examiner believed that 
the Veteran's trembling and shaky feeling during the day was a 
psychiatric issue. 

On VA recent examination in December 2008, the examiner noted 
that on review of the Veteran's claims file there were several 
complaints related to chronic anxiety.  He specifically noted 
that electroencephalogram (EEG) monitoring did show evidence of 
nocturnal myoclonus but no evidence of epileptiform activity.  
Based on the video EEG monitoring, the Veteran's history of 
anxiety disorder and his service treatment records, the examiner 
did not believe that the Veteran suffered from epilepsy currently 
or in the past.  The examiner did feel that the Veteran has 
chronic anxiety disorder that was well-documented during service 
and that it is somewhat disabling.    

A June 2009 medical opinion was provided by the same VA examiner 
who evaluated the Veteran in December 2008.  The examiner 
clarified that the Veteran's myoclonus twitching during his sleep 
was different from his compulsive seizure disorder.  The examiner 
did not find any evidence of nocturnal myclonus while in service 
and concluded that the disorder was not related to service.  
However, with regard to nonepileptic seizures, the examiner did 
note that there were multiple references in the Veteran's service 
treatment records to emotional instability and nonepileptic 
seizures and concluded that this disorder was related to his 
military service.   

In this case, the service treatment records document treatment 
for anxiety and seizures.  Moreover, a VA examiner has concluded 
that the Veteran currently suffers from chronic anxiety disorder 
and nonepileptic seizures related to his active duty service.  
Given such facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's chronic anxiety 
disorder with nonepileptic seizures are related to his active 
service.  Upon resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection is 
warranted for chronic anxiety disorder with nonepileptic 
seizures.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic anxiety disorder with nonepileptic 
seizures is granted, subject to governing criteria applicable to 
the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


